Title: Thomas Jefferson to Samuel R. Demaree, 12 January 1813
From: Jefferson, Thomas
To: Demaree, Samuel R.


          Sir Monticello Jan. 12. 13.
          Your favor of Dec. 3. is just now recieved, in which you ask my recommendation of a French grammar, dictionary and books for learning the language, which you express a desire to attain. you will find this language a great acquisition, as all science is couched in it. while the other nations appear stationary, the literati of France are advancing in science to a wonderful extent. it is chiefly however in the physical and mathematical departments. with politics their tyrant permits them not to meddle.Boyer’s or Perrin’s grammars are chiefly used by learners. but any other will do, as you want nothing from a grammar but the nouns and verbs. the best dictionary, French & English which has ever been published in any language country is by Dufief, a French bookseller in Philadelphia. he has also published a work for learners, entitled Nature displayed, which contains all the phrases of the language on every subject. a person who will make himself master of these, will never meet with another difficulty in the French language. this work is in 2. large 8vos the Dictionary in 3. small 8vos. Dufief is the best person you can apply to for any French books you may want. you ask if I know of any new publication of value expected. I know of none ex now expected; but the Review of Montesquieu by a person who does not give his name, lately published by Duane, is the most valuable political work which has been published since Montesquieu’s day. he has reduced that writer of riddles & paradoxes, & great apostle of Monarchy, to his true level. it should be the Manual of every republican, & the aristocrat or monocrat whom this does not cure, may be pronounced incurable. it will be the school book of our colleges. it is but a thin 8vo Accept the assurance of my respect & best wishes
          
            Th:
            Jefferson
        